DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SCOTT TULINO on 7/21/2022.

The application has been amended as follows: 
Claim 1 is amended to read “A 2-ply moisturizing tissue paper, wherein a basis weight per ply is 11 g/m2 or more and 12.5 g/m2 or less, wherein the 2-ply tissue paper thickness is 102 μm or more and 129 μm or less, wherein added to the 2-ply tissue paper is a chemical, which comprises: glycerin; 1,3-propanediol wherein the total amount of glycerin and 1,3-propanediol is 83.7 mass% or more and 94.9 mass% or less, wherein the mass ratio of glycerin to in the 2-ply tissue paper is 1.8 g/m2 or more and 4.6 g/m2 or less, the content of the rate of the chemical in the 2-ply tissue paper is 9.0 mass% or more and 22.4 mass% or less, and the ratio of 1,3 propanediol in the 2-ply tissue paper is 4.0 mass% or more and 16.6 mass% or less.
Claim 1 is amended to read (clean version) “A 2-ply moisturizing tissue paper, wherein a basis weight per ply is 11 g/m2 or more and 12.5 g/m2 or less, wherein the 2-ply tissue paper thickness is 102 μm or more and 129 μm or less, wherein added to the 2-ply tissue paper is a chemical, which comprises: glycerin; 1,3-propanediol; an auxiliary moisturizing agent of sorbitol; a hydrophilic polymer gelling agent of glucomannan; a softness agent including phosphate esters; and liquid paraffin, wherein the total amount of glycerin and 1,3-propanediol is 83.7 mass% or more and 94.9 mass% or less, wherein the mass ratio of glycerin to 1,3-propanediol is 1:0.36 or more and 1:4.94 or less, and wherein the content of the chemical in the 2-ply tissue paper is 1.8 g/m2 or more and 4.6 g/m2 or less, the content of the rate of the chemical in the 2-ply tissue paper is 9.0 mass% or more and 22.4 mass% or less, and the ratio of 1,3 propanediol in the 2-ply tissue paper is 4.0 mass% or more and 16.6 mass% or less.”

REASONS FOR ALLOWANCE
Claim 1 is allowed. Additionally claims 5-7 and 9 are allowed based on their dependency of claim 1.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 now requires the limitations of “A 2-ply moisturizing tissue paper, wherein a basis weight per ply is 11 g/m2 or more and 12.5 g/m2 or less, wherein the 2-ply tissue paper thickness is 102 μm or more and 129 μm or less, wherein added to the 2-ply tissue paper is a chemical, which comprises: glycerin; 1,3-propanediol; an auxiliary moisturizing agent of sorbitol; a hydrophilic polymer gelling agent of glucomannan; a softness agent including phosphate esters; and liquid paraffin, wherein the total amount of glycerin and 1,3-propanediol is 83.7 mass% or more and 94.9 mass% or less, wherein the mass ratio of glycerin to 1,3-propanediol is 1:0.36 or more and 1:4.94 or less, and wherein the content of the chemical in the 2-ply tissue paper is 1.8 g/m2 or more and 4.6 g/m2 or less, the content of the rate of the chemical in the 2-ply tissue paper is 9.0 mass% or more and 22.4 mass% or less, and the ratio of 1,3 propanediol in the 2-ply tissue paper is 4.0 mass% or more and 16.6 mass% or less” which is not taught by the combination of Moen, Manifold, Iwasaki, Krzysik, Bhat and Maxwell as previously described in the Office Action dated 2/3/2022. Additionally, a further search as failed to produce prior art references which teach each of the limitations of claim 1 as required above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783